DETAILED ACTION
	This is the first office action regarding application number 16/933,035, filed on Jul 7, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claim(s) 1-20 is/are currently pending and have been examined.

Information Disclosure Statement
	The information disclosure statement(s) filed Jul 20, 2020 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lee et al (US 2015/0090674).

Regarding Claim 1, Lee teaches a method of processing a liquid with a microfluidic device (see Lee: Abstract), the method comprising: 
positioning a porous filtering medium (see Lee: “filter member… microporous membrane”, [0027]-[0037]) with respect to the microfluidic device, so as to allow a flow path between the filtering medium and a channel of the microfluidic device (see Lee: “FIG. 8, the cartridge for analyzing blood 100 may be formed in such a manner that the blood supply unit 111 is attached to the testing unit 120 on the bottom part of the housing 110… blood filter apparatus 10 may be fitted inside of the supply hole 111a… the microfluidic structure that may be formed on the testing unit 120”, [0061]-[0065]; Fig 8); 
introducing a liquid in the porous filtering medium for the liquid to advance along and be filtered by the filtering medium (see Lee: “an inlet 121 through which the blood sample is introduced via the blood filter apparatus 10”, [0065]; Fig 8); 
applying compression to the filtering medium to extract a given liquid volume of the filtered liquid from the filtering medium, whereby the extracted liquid volume reaches said channel via the flow path (see Lee: “The blood filter apparatus may further include a compressing device, and the compressing device may be disposed on the filter member of the blood filter apparatus. The compressing device, which is a means for compressing the filter member, may be any structure that can apply pressure to the filter members to compress the filter members against the separation membrane, for example, a plunger.”, [0040]; “applying pressure to compressing device of the above-described blood filter apparatus”, [0046]; [0056]); 
and processing the extracted liquid volume with the microfluidic device (see Lee: “transferring the introduced blood sample to the testing chamber 125, and the testing chamber 125 where a reaction between the blood sample and a reagent occurs. Such microfluidic structure of the testing unit 120 may be formed on the middle plate 120c”, [0065]; Fig 8).

Regarding Claim 2, Lee teaches all the limitations as applied to Claim 1 and further teaches wherein the porous filtering medium is positioned so as to contact one or more of an entity selected from the group consisting of: a holder and the microfluidic device (see Lee: “FIG. 8, the cartridge for analyzing blood 100 may be formed in such a manner that the blood supply unit 111 is attached to the testing unit 120 on the bottom part of the housing 110… blood filter apparatus 10 may be fitted inside of the supply hole 111a… the microfluidic structure that may be formed on the testing unit 120”, [0061]-[0065]; Fig 8; the examiner notes that the supply hole is being interpreted as a holder). 

Regarding Claim 3, Lee teaches all the limitations as applied to Claim 2 and further teaches wherein: the microfluidic device comprises a substrate structured so as to form said channel and a cover layer covering a first portion of a top surface of the structured substrate; and the porous filtering medium is positioned so as for: a bottom surface of the filtering medium to contact a second portion of the top surface of the substrate, and a head edge of the porous filtering medium to oppositely contact a head edge of the cover layer (see Lee: “FIG. 8, the cartridge for analyzing blood 100 may be formed in such a manner that the blood supply unit 111 is attached to the testing unit 120 on the bottom part of the housing 110… blood filter apparatus 10 may be fitted inside of the supply hole 111a… the microfluidic structure that may be formed on the testing unit 120”, [0061]-[0065]; Fig 8; see annotated Fig 8 below).

    PNG
    media_image1.png
    397
    687
    media_image1.png
    Greyscale


Regarding Claim  7, Lee teaches all the limitations as applied to Claim 2 and further teaches wherein: the porous filtering medium is positioned so as to contact the holder, which is designed so as to allow said flow path, and the method further comprises positioning the microfluidic device for the microfluidic device to contact the holder, prior to introducing the liquid in the porous filtering medium (see Lee: Fig 8; the examiner notes that for the device to function, the microfluidic device would need to be positioned to contact the holder prior to introducing the liquid). 

Regarding Claim 8, Lee teaches all the limitations as applied to Claim 7 and further teaches wherein: the holder comprises distinct, flat areas, including a first area and a second area, and the filtering medium and the microfluidic device are positioned in the first area and the second area, respectively, and are maintained in said first area and said second area while applying compression to the filtering medium (see Lee: Fig 8; annotated Fig 8 below).

    PNG
    media_image2.png
    365
    559
    media_image2.png
    Greyscale


	Regarding Claim 9, Lee teaches all the limitations as applied to Claim 8 and further teaches wherein the holder further comprises a riser separating said first area and said second area, the riser delimiting said flow path (see Lee: Fig 8; annotated Fig 8 below).

    PNG
    media_image3.png
    367
    559
    media_image3.png
    Greyscale

Regarding Claim 10, Lee teaches all the limitations as applied to Claim 9 and further teaches wherein the filtering medium is positioned so as for a head edge thereof to reach an upper edge of the riser, said channel comprises an inlet facing the riser, whereby the extracted liquid volume reaches the channel of the microfluidic device by flowing along the riser, from the upper edge of the riser to the inlet of the channel (see Lee: Fig 8; rejections and annotated figures for Claim(s) 1, 8 and 9).

Regarding Claim 11, Lee teaches all the limitations as applied to Claim 9 and further teaches wherein: the holder further comprises a cavity that includes the second area, in which the microfluidic device is positioned, and applying compression to the filtering medium is performed so as to extract enough liquid from the filtering medium for the extracted liquid to accumulate in the cavity before reaching the channel of the microfluidic device (see Lee: Fig 8; annotated Fig 8 below).

    PNG
    media_image4.png
    390
    559
    media_image4.png
    Greyscale


Regarding Claim 12, Lee teaches all the limitations as applied to Claim 8 and further teaches wherein: the holder comprises a liquid loading port upstream of the first area, and said liquid is introduced in the porous filtering medium via the liquid loading port (see Lee: “FIG. 8, the cartridge for analyzing blood 100 may be formed in such a manner that the blood supply unit 111 is attached to the testing unit 120 on the bottom part of the housing 110… blood filter apparatus 10 may be fitted inside of the supply hole 111a… the microfluidic structure that may be formed on the testing unit 120”, [0061]-[0065]; Fig 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0090674) in view of Atkin et al (WO 2007/060523, 171 pages see attached document).

	Regarding Claim 4, Lee teaches all the limitations as applied to Claim 2. Lee further teaches wherein: the porous filtering medium is positioned so as for at least a portion of the porous filtering medium to contact an entity selected from the group consisting of: a surface of the holder or a substrate of the microfluidic device (see Claim 1 and relevant figures). Lee also teaches a compressing structure (see Claim 1).
	Lee does not specifically teach “and applying compression to the filtering medium comprises rolling a compression roller onto said at least a portion of the filtering medium”. 
	However, Atkin teaches the analogous art of fluid handling structures and methods to control fluid within a microfluidic structure (see Atkin: Abstract, Page 1/171). Atkin teaches that surfaces can comprise valving action by way of a roller bearing moving in a specified direction to direct fluid and force fluid along the contour of the structure (see Atkin: Page 19/171 to Page 20/171; Fig 27). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the compressing structure of Lee to be a roller bearing as described by Atkin, because Atkin teaches that surfaces can comprise valving action by way of a roller bearing moving in a specified direction to direct fluid and force fluid along the contour of the structure (see Atkin: Page 19/171 to Page 20/171; Fig 27). 


Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0090674) in view of Gupta et al. (US 2011/0041591) and in further view of Rubens et al (EP 3225309, 31 pages, see attached document).

Regarding Claim 5, Lee teaches all the limitations as applied to Claim 1. Lee teaches the porous filtering medium (see Claim 1).
Lee does not specifically teach “a porous filtering medium, wherein the filtering medium has a planar shape with a base delimited by two opposite head edges and two opposite longitudinal edges, wherein the head edges extend along a width of the base and the longitudinal edges extend along a length of the base, an average height of the shape being substantially smaller than the length of the base configured for capillary pulling liquid along both a direction of the length and a direction of the width”. 
However, Gupta teaches the analogous art of a liquid-guiding element (see Gupta: Abstract). Gupta teaches a porous filtering medium, wherein the filtering medium has a planar shape with a base delimited by two opposite head edges and two opposite longitudinal edges, wherein the head edges extend along a width of the base and the longitudinal edges extend along a length of the base, an average height of the shape being substantially smaller than the length of the base (see Gupta: “filter module (104F) capable of retaining particles of interest module (104F) may be a single layer of lateral flow filter (see FIG. 3a) or it may be a multicomponent filter module (see FIG. 3b). The multicomponent filter Module includes a plurality of functional layers which enhance the performance of the device. The layers may include a sample matrix (SM), a filter matrix (FM) and a transport matrix (TM) stacked one over the other as shown as an example in FIG. 3b”, [0043]; Fig 3b) configured for capillary pulling liquid along both a direction of the length and a direction of the width (see Gupta: “The Transport Matrix (TM) may be made of hydrophilic materials with good capillary force and is of high void volume and high compressibility”, [0046]). 
It would have been obvious to one skilled in the art before the filing date of the invention to exchange the membrane of Lee to be as described in Gupta, as Gupta describes that the described membrane is advantageous for use in a lateral flow filter as it provides good capillary force, high void volume and high compressibility (see Gupta: [0043]; [0046]; Fig 3b).

Modified Lee does not specifically teach “two lateral liquid-guiding barriers, each extending along a respective one of the longitudinal edges, so as to laterally guide liquid capillary pulled in the filtering medium along the direction of the length up to one of the head edges of the filtering medium, in operation of the liquid-guiding element”.
However, Rubens teaches the analogous art of a microfluidic device analysis membrane (see Rubens: Abstract, Page 1/31). Rubens teaches that microfluidic analysis membranes can comprise a wax pattern to form impermeable edges that extend throughout the depth of the analysis membrane to guide the liquid in a particular direction (see Rubens: Page 1/31 to 2/31; Fig 3; the examiner notes that Fig 3 describes the wax being used to laterally define the edges of the permeable portion of the membrane in the direction of a ‘head’ of the membrane). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the porous filtering medium of modified Lee to include a wax pattern as described by Rubens, because Rubens teaches that using wax allows the formation of impermeable edges of the analysis membrane to guide the liquid in a particular direction (see Rubens: Abstract, Page 1/31; Fig 3; the examiner notes that Fig 3 describes the wax being used to laterally define the edges of the permeable portion of the membrane in the direction of a ‘head’ of the membrane). 

	Regarding Claim 6, modified Lee teaches all the limitations as applied to Claim 5 and further teaches wherein the liquid-guiding element further comprises two coatings that seal opposite main surfaces of the filtering medium (see modification of Claim 5, the examiner notes that Claim 5 describes that it would have been obvious to modify the porous filtering medium of modified Lee to include a wax pattern as described by Rubens, because Rubens teaches that using wax allows the formation of impermeable edges of the analysis membrane to guide the liquid in a particular direction (see Rubens: Abstract, Page 1/31; Fig 3; the examiner notes that Fig 3 describes the wax being used to laterally define the edges of the permeable portion of the membrane in the direction of a ‘head’ of the membrane).	 


Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0090674) in view of Alhasnani (US 2019/0091687).

	Regarding Claim 13, Lee teaches all the limitations as applied to Claim 8. 
	Lee teaches the general method and apparatus. 
	Lee does not specifically teach “wherein the method further comprises: removing the microfluidic device after the extracted liquid volume has reached the channel; and placing a further microfluidic device on the second area”.
	However, Alhasnani teaches the analogous art of a microfluidic chip for blood testing (see Alhasnani: Abstract). Alhasnani teaches a microfluidic chip connected to a pathway through which blood is introduced (i.e. sample collection structure), the microfluidic chip (i.e. testing structure) only forming part of the device to be removable and/or disposable to facilitate repeat testing using additional microfluidic chips and use of the device to record multiple readings (see Alhasnani: [0020]). As such, Alhasnani teaches the advantages of having multiple microfluidic chips that are replaceable to perform repeat testing on a sample. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the method and apparatus of Lee to comprise further microfluidic chips (i.e. testing structures) that can be removed and replaced, while still using the same collection structure, as taught by Alhasnani, because Alhasnani teaches that this provides the advantage of of having multiple microfluidic chips that are replaceable to perform repeat testing on a sample (see Alhasnani: [0020]). The examiner notes that Alhasnani teaches performing repeat testing and recording multiple readings of the sample using distinct testing structures and, as such, it is deemed that the combination of Lee with Alhasnani teaches repeating the method of extracting a quantity of liquid and measuring with a newly placed testing structure.

	Regarding Claim 14, modified Lee teaches all the limitations as applied to Claim 13 and further teaches wherein the method further comprises: applying compression to the filtering medium to extract a further volume of filtered liquid, whereby the further volume extracted reaches a channel of the further microfluidic device via the flow path; and processing the further volume extracted with the further microfluidic device (see modification of Claim 13, Alhasnani teaches performing repeat testing and recording multiple readings of the sample using distinct testing structures and, as such, it is deemed that the combination of Lee with Alhasnani teaches repeating the method of extracting a quantity of liquid and measuring with a newly placed testing structure). 


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0090674) in view of Putnam et al (US 2014/0377852).

	Regarding Claim 13, Lee teaches all the limitations as applied to Claim 8. 
	Lee teaches the general method and apparatus, as well as the distinct flat areas and applying compression. 
	Lee does not specifically teach “a second element that includes a compression organ” nor “applying compression to the filtering medium further comprises pivoting the second element with respect to the first element for the compression organ to press the filtering medium and thereby extract said liquid volume”.
	However, Putnam teaches the analogous art of methods and systems for operating and reading assays (see Putnam: Abstract). Putnam teaches the instruments described may include clamping means comprising a lever mounted on a pivot axis (i.e. a compression organ) that is manually operable to apply a load (i.e. pressure/compression) on the cartridge (i.e. the microfluidic device) (see Putnam: [0018]; Fig 54). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the apparatus of Lee to include clamping means comprising a lever mounted on a pivot axis (i.e. a compression organ) as taught by Putnam, because Putnam teaches that the clamping means allows for manual operation to apply a load (i.e. pressure/compression) on the cartridge (i.e. the microfluidic device) (see Putnam: [0018]; Fig 54). 


Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2011/0041591) and in view of Rubens et al (EP 3225309, 31 pages, see attached document).

Regarding Claim 16, Gupta teaches a liquid-guiding element (see Gupta: Abstract) comprising:
a porous filtering medium, wherein the filtering medium has a planar shape with a base delimited by two opposite head edges and two opposite longitudinal edges, wherein the head edges extend along a width of the base and the longitudinal edges extend along a length of the base, an average height of the shape being substantially smaller than the length of the base (see Gupta: “filter module (104F) capable of retaining particles of interest module (104F) may be a single layer of lateral flow filter (see FIG. 3a) or it may be a multicomponent filter module (see FIG. 3b). The multicomponent filter Module includes a plurality of functional layers which enhance the performance of the device. The layers may include a sample matrix (SM), a filter matrix (FM) and a transport matrix (TM) stacked one over the other as shown as an example in FIG. 3b”, [0043]; Fig 3b)
is configured for capillary pulling liquid along both a direction of the length and a direction of the width (see Gupta: “The Transport Matrix (TM) may be made of hydrophilic materials with good capillary force and is of high void volume and high compressibility”, [0046]); 
Gupta does not specifically teach “two lateral liquid-guiding barriers, each extending along a respective one of the longitudinal edges, so as to laterally guide liquid capillary pulled in the filtering medium along the direction of the length up to one of the head edges of the filtering medium, in operation of the liquid-guiding element”.
However, Rubens teaches the analogous art of a microfluidic device analysis membrane (see Rubens: Abstract, Page 1/31). Rubens teaches that microfluidic analysis membranes can comprise a wax pattern to form impermeable edges that extend throughout the depth of the analysis membrane to guide the liquid in a particular direction (see Rubens: Page 1/31 to 2/31; Fig 3; the examiner notes that Fig 3 describes the wax being used to laterally define the edges of the permeable portion of the membrane in the direction of a ‘head’ of the membrane). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the porous filtering medium of Gupta to include a wax pattern as described by Rubens, because Rubens teaches that using wax allows the formation of impermeable edges of the analysis membrane to guide the liquid in a particular direction (see Rubens: Abstract, Page 1/31; Fig 3; the examiner notes that Fig 3 describes the wax being used to laterally define the edges of the permeable portion of the membrane in the direction of a ‘head’ of the membrane). 

Regarding Claim 17, modified Lee teaches all the limitations as applied to Claim 16 and further teaches wherein a minimal distance between the two lateral, liquid-guiding barriers diminishes towards said one of the head edges (see modification of Claim 16, modify the porous filtering medium of Gupta to include a wax pattern as described by Rubens, because Rubens teaches that using wax allows the formation of impermeable edges of the analysis membrane to guide the liquid in a particular direction (see Rubens: Abstract, Page 1/31; Fig 3; the examiner notes that Fig 3 describes the wax being used to laterally define the edges of the permeable portion of the membrane in the direction of a ‘head’ of the membrane; regarding Rubens, Fig 3b, the examiner notes that there is a decreasing width to the edges).

Regarding Claim 18, modified Lee teaches all the limitations as applied to Claim 16 and further teaches wherein each of the two lateral liquid-guiding barriers extends across as full height of the filtering medium and comprises one selected from the group consisting of: a resin, wax, and dichtol (see modification of Claim 16, the examiner notes that Claim 16 describes that it would have been obvious to modify the porous filtering medium of modified Lee to include a wax pattern as described by Rubens, because Rubens teaches that using wax allows the formation of impermeable edges of the analysis membrane to guide the liquid in a particular direction (see Rubens: Abstract, Page 1/31; Fig 3; the examiner notes that Fig 3 describes the wax being used to laterally define the edges of the permeable portion of the membrane in the direction of a ‘head’ of the membrane).

Regarding Claim 19, modified Lee teaches all the limitations as applied to Claim 16 and further teaches wherein the liquid-guiding element further comprises two coatings that seal opposite main surfaces of the filtering medium (see modification of Claim 16, the examiner notes that Claim 5 describes that it would have been obvious to modify the porous filtering medium of modified Lee to include a wax pattern as described by Rubens, because Rubens teaches that using wax allows the formation of impermeable edges of the analysis membrane to guide the liquid in a particular direction (see Rubens: Abstract, Page 1/31; Fig 3; the examiner notes that Fig 3 describes the wax being used to laterally define the edges of the permeable portion of the membrane in the direction of a ‘head’ of the membrane).

Regarding Claim 20, modified Lee teaches all the limitations as applied to Claim 19 and further teaches wherein each of the coatings includes one selected from the group consisting of a laminate, a tape, and a wax print (see modification of Claim 16, the examiner notes that Claim 5 describes that it would have been obvious to modify the porous filtering medium of modified Lee to include a wax pattern as described by Rubens, because Rubens teaches that using wax allows the formation of impermeable edges of the analysis membrane to guide the liquid in a particular direction (see Rubens: Abstract, Page 1/31; Fig 3; the examiner notes that Fig 3 describes the wax being used to laterally define the edges of the permeable portion of the membrane in the direction of a ‘head’ of the membrane).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.C.L./Examiner, Art Unit 1797                                                               
	/Benjamin R Whatley/            Primary Examiner, Art Unit 1798